 
 
Exhibit 10.5


 
LIMITED SUPPORT AGREEMENT
 
This Limited Support Agreement (this “Agreement”) is entered into as of
September 1, 2010, between AMERICA FIRST TAX EXEMPT INVESTORS, L.P. (the
“Agreement Provider”) and FEDERAL HOME LOAN MORTGAGE CORPORATION and/or any
subsequent obligee under the Reimbursement Agreement hereinafter defined (the
“Lender”).
 
RECITALS
 
A.  
ATAX TEBS I, LLC (the “Sponsor”), an Affiliate of the Agreement Provider, was
the owner of certain tax-exempt multifamily housing revenue bonds (the “Bonds”
as specified in further detail in the Reimbursement Agreement referenced below),
that it absolutely assigned and transferred to Lender, as Administrator pursuant
to a Series Certificate Agreement with respect to the Bonds, dated as of the
date hereof (together with the Standard Terms attached thereto, collectively,
the “Series Certificate Agreement”).  Pursuant to the Series Certificate
Agreement, Lender has agreed to provide credit enhancement with respect to the
Bonds and related Certificates issued thereunder and to provide liquidity
support for the Class A Certificates issued thereunder.

 
B.  
The Lender has conditioned its credit enhancement and liquidity support upon the
execution and delivery by the Sponsor of a Bond Exchange, Reimbursement, Pledge
and Security Agreement dated as of the date hereof with the Lender (the
“Reimbursement Agreement”), and the execution and delivery by the Agreement
Provider of this Agreement.

 
NOW, THEREFORE, in order to induce Lender to provide credit enhancement and
liquidity support, and in consideration of the Recitals, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Agreement Provider and Lender hereby agree as follows:
 
1.  
“Obligations” and other capitalized terms used but not defined in this Agreement
shall have the meanings assigned to them in the Reimbursement Agreement.

 
2.  
Agreement Provider hereby absolutely, unconditionally and irrevocably guarantees
to Lender the full and prompt payment when due, whether at maturity or earlier,
by reason of acceleration or otherwise, and at all times thereafter, and the
full and prompt performance when due, of all of the following:

 
(a)  
A portion of the Obligations equal to zero percent (0%) of the original
principal balance of the Obligations (the “Base Support”).

 
(b)  
In addition to the Base Support, all other amounts for which Sponsor is
personally liable under Section 9.11(b) of the Reimbursement Agreement.

 
(c)  
The payment and performance of all of Sponsor’s obligations under Section 2.4
and 5.1 of the Reimbursement Agreement.

 
(d)  
All costs and expenses, including reasonable fees and out of pocket expenses of
attorneys and expert witnesses, incurred by Lender in enforcing its rights under
this Agreement.

 
For purposes of determining Agreement Provider’s liability under this Agreement,
all payments made by the Sponsor with respect to the Obligations and all amounts
received by Lender from the enforcement of its rights under the Reimbursement
Agreement shall be applied first to the portion of the Obligations for which
neither the Sponsor nor the Agreement Provider has personal liability.
 
3.  
The obligations of Agreement Provider under this Agreement shall survive any
foreclosure proceeding, any foreclosure sale and any release of record of the
collateral securing the Reimbursement Agreement.

 
4.  
Agreement Provider’s obligations under this Agreement constitute an
unconditional guaranty of payment and performance and not merely a guaranty of
collection.

 
5.  
The obligations of Agreement Provider under this Agreement shall be performed
without demand by Lender and shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of the Reimbursement
Agreement or any Sponsor Document, and without regard to any other circumstance
which might otherwise constitute a legal or equitable discharge of a surety, a
guarantor, a borrower or a mortgagor.  Agreement Provider hereby waives the
benefit of all principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Agreement and agrees that
Agreement Provider’s obligations shall not be affected by any circumstances,
whether or not referred to in this Agreement, which might otherwise constitute a
legal or equitable discharge of a surety, a guarantor, a borrower or a
mortgagor.  Agreement Provider hereby waives the benefits of any right of
discharge under any and all statutes or other laws relating to a guarantor, a
surety, a borrower or a mortgagor and any other rights of a surety, a guarantor,
a borrower or a mortgagor thereunder.  Without limiting the generality of the
foregoing, Agreement Provider hereby waives, to the fullest extent permitted by
law, diligence in collecting the Obligations, presentment, demand for payment,
protest, all notices with respect to the Reimbursement Agreement and this
Agreement which may be required by statute, rule of law or otherwise to preserve
Lender’s rights against Agreement Provider under this Agreement, including, but
not limited to, notice of acceptance, notice of any amendment of the Sponsor
Documents, notice of the occurrence of any default or Event of Default, notice
of intent to accelerate, notice of acceleration, notice of dishonor, notice of
foreclosure, notice of protest, and notice of the incurring by Sponsor of any
obligation or indebtedness.  Agreement Provider also waives, to the fullest
extent permitted by law, all rights to require Lender to (a) proceed against
Sponsor or any other guarantor of Sponsor’s payment or performance with respect
to the Obligations (an “Other Guarantor”) (b) if Sponsor or any Other Guarantor
is a partnership, proceed against any general partner of Sponsor or the Other
Guarantor, or (c) proceed against or exhaust any collateral held by Lender to
secure the repayment of the Obligations.  Agreement Provider further waives, to
the fullest extent permitted by applicable law, any right to revoke this
Agreement as to any future advances by Lender under the Reimbursement Agreement
to protect Lender’s interest in the UCC Collateral securing the Reimbursement
Agreement.

 
6.  
At any time or from time to time and any number of times, without notice to
Agreement Provider and without affecting the liability of Agreement Provider,
(a) the time for payment of the Obligations may be extended or the Obligations
may be renewed in whole or in part; (b) the time for Sponsor’s performance of or
compliance with any covenant or agreement contained in the Reimbursement
Agreement or any other Sponsor Document, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived; (c) the maturity of the Obligations may be accelerated as provided in
the Reimbursement Agreement or any other Sponsor Document; (d) the Reimbursement
Agreement, and the security instrument or any other loan document evidencing or
securing the obligations of Owners (as defined in the Reimbursement Agreement)
may be modified or amended by Lender and Sponsor in any respect, including, but
not limited to, an increase in the principal amount; and (e) any security for
the Obligations may be modified, exchanged, surrendered or otherwise dealt with
or additional security may be pledged or mortgaged for the Obligations.

 
7.  
Lender, in its sole and absolute discretion, may (a) bring suit against
Agreement Provider, or any one or more of the persons constituting Agreement
Provider, and any Other Guarantor, jointly and severally, or against any one or
more of them; (b) compromise or settle with any one or more of the persons
constituting Agreement Provider for such consideration as Lender may deem
proper; (c) release one or more of the persons constituting Agreement Provider,
or any Other Guarantor, from liability; and (d) otherwise deal with Agreement
Provider and any Other Guarantor, or any one or more of them, in any manner, and
no such action shall impair the rights of Lender to collect from Agreement
Provider any amount guaranteed by Agreement Provider under this
Agreement.  Nothing contained in this paragraph shall in any way affect or
impair the rights or obligations of Agreement Provider with respect to any Other
Guarantor.

 
8.  
Any indebtedness of Sponsor held by Agreement Provider now or in the future is
and shall be subordinated to the Obligations and any such indebtedness of
Sponsor shall be collected, enforced and received by Agreement Provider, as
trustee for Lender, but without reducing or affecting in any manner the
liability of Agreement Provider under the other provisions of this Agreement.

 
9.  
Agreement Provider shall have no right of, and hereby waives any claim for,
subrogation or reimbursement against Sponsor or any general member of Sponsor by
reason of any payment by Agreement Provider under this Agreement, whether such
right or claim arises at law or in equity or under any contract or statute,
until the Obligations has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Sponsor to Lender
with respect to the Obligations could be deemed a preference under the United
States Bankruptcy Code.

 
10.  
If any payment by Sponsor is held to constitute a preference under any
applicable bankruptcy, insolvency, or similar laws, or if for any other reason
Lender is required to refund any sums to Sponsor, such refund shall not
constitute a release of any liability of Agreement Provider under this
Agreement.  It is the intention of Lender and Agreement Provider that Agreement
Provider’s obligations under this Agreement shall not be discharged except by
Agreement Provider’s performance of such obligations and then only to the extent
of such performance.

 
11.  
Agreement Provider shall from time to time, upon request by Lender, deliver to
Lender such financial statements as Lender may reasonably require but not more
frequently than once each year.  As a condition to Agreement Provider’s delivery
of its financial information, Lender agrees that such information is
confidential information, shall not be used for any purpose other than
evaluating compliance by the Agreement Provider with this Agreement, and shall
be disclosed only to those employees, directors, officers and agents of Lender
who need to know such information for purposes of performing or enforcing
Lender’s obligations and rights under this Agreement and who are advised of the
need to maintain the confidentiality of such information.  Lender shall not
otherwise use or disclose Agreement Provider’s financial information without
Agreement Provider’s prior written consent.  The restrictions on use and
disclosure set forth above shall not apply when and to the extent that the
information received by Lender (a) is or becomes generally available to the
public through no fault of Lender (or anyone acting on its behalf); (b) was
previously known by Freddie Mac free of any obligation to keep it confidential;
(c) is subsequently disclosed to Freddie Mac by a third party who may rightfully
transfer and disclose such information without restriction and free of any
obligation to keep it confidential; or (d) is required to be disclosed by
Freddie Mac by applicable law.

 
12.  
Lender agrees that it may assign its rights under this Agreement in whole or in
part solely in the event an “Event of Default” exists under the Reimbursement
Agreement.  Upon any such assignment pursuant to this Section 12, all the terms
and provisions of this Agreement shall inure to the benefit of such assignee to
the extent so assigned.  Lender agrees to notify Agreement Provider of any such
assignment.  The terms used to designate any of the parties herein shall be
deemed to include the heirs, legal representatives, successors and assigns of
such parties; and the term “Lender” shall include, in addition to Lender, any
lawful owner, holder or pledgee of the Reimbursement Agreement.  Reference
herein to “person” or “persons” shall be deemed to include individuals and
entities.

 
13.  
This Agreement and the other Sponsor Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements. There are no unwritten oral
agreements between the parties.  All prior or contemporaneous agreements,
understandings, representations, and statements, oral or written, are merged
into this Agreement and the other Sponsor Documents.  Agreement Provider
acknowledges that Agreement Provider has received copies of the Reimbursement
Agreement and all other Sponsor Documents.  Neither this Agreement nor any of
its provisions may be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of the waiver, modification, amendment, discharge, or termination is
sought, and then only to the extent set forth in that agreement.

 
14.  
This Agreement shall be construed, and the rights and obligations of Agreement
Provider hereunder determined, in accordance with federal statutory or common
law (“federal law”).  Insofar as there may be no applicable rule or precedent
under federal law and insofar as to do so would not frustrate the purposes of
any provision of this Agreement, the local law of the State of New York shall be
deemed reflective of federal law.  The parties agree that any legal actions
among the Agreement Provider and the Lender regarding each party hereunder shall
be originated in the United States District Court in and for the Eastern
District of Virginia, and the parties hereby consent to the exclusive
jurisdiction and venue of said Court in connection with any action or proceeding
initiated concerning this Agreement.  Agreement Provider irrevocably consents to
service, jurisdiction, and venue of such court for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.

 
15.  
AGREEMENT PROVIDER AND LENDER EACH (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS AGREEMENT OR THE RELATIONSHIP BETWEEN
THE PARTIES AS AGREEMENT PROVIDER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY
AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 
16.  
As of the date of this Agreement, the Agreement Provider represents and warrants
to the Lender that each Agreement Provider has (i) a Net Worth equal to at least
$2,000,000 and (ii) Liquidity equal to at least $200,000.  During the term of
this Agreement, each Agreement Provider shall at all times maintain a Net Worth
and Liquidity of no less than the foregoing.  The following terms shall have the
respective meanings set forth below for purposes of this Section 16:

 
(a)  
“Liquidity” means, at any date, the Agreement Provider’s unrestricted cash and
cash equivalents.

 
(b)  
“Net Worth” means, at any date, the Tangible Assets of a Person which (after
deducting depreciation, obsolescence, amortization, and any valuation or other
reserves on account of upward revaluation of assets and without reduction for
any unamortized debt discount or expense) would be shown, in accordance with
generally accepted accounting principles, on its balance sheet, minus
liabilities (other than capital stock and surplus but including all reserves for
contingencies and other potential liabilities) which would be shown, in
accordance with generally accepted accounting principles, on such balance sheet.

 
(c)  
“Person” means any individual, partnership, corporation, association, joint
venture, trust (including any beneficiary thereof) or unincorporated
organization, and a government or agency or political subdivision thereof.

 
(d)  
“Tangible Assets” means total assets except: (i) that portion of deferred assets
and prepaid expenses (other than prepaid insurance, prepaid rent and prepaid
taxes) which do not mature or, in accordance with generally accepted accounting
principles, are not amortizable within one year from the date of calculation,
and (ii) trademarks, trade names, good will, and other similar intangibles.

 
17.  
During the term of the Reimbursement Agreement, the Agreement Provider agrees
(a) to maintain its existence as a limited partnership under the laws of the
State of Delaware, (b) that it will not dissolve or otherwise dispose of all or
substantially all of its assets, and will not consolidate with or merge into any
Person or permit any Person to consolidate with or merge into it and (c) that it
will make subordinate loans to Owners solely in accordance with Section 3.25 of
the Reimbursement Agreement.

 
18.  
This Agreement may be simultaneously executed in multiple counterparts, all of
which shall constitute one and the same instrument and each of which shall be,
and shall be deemed to be, an original.

 


 
[Signatures follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Agreement Provider and Lender have signed and delivered this
Agreement or have caused this Agreement to be signed by their duly authorized
representatives.
 
AMERICA FIRST TAX EXEMPT INVESTORS, L.P.
 
 
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

 
Its:
General Partner

 
 
By:
THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company

 
Its:
General Partner

 
By:                                                         /s/ Michael J.
Draper
Michael J. Draper
Chief Financial Officer
 


 


 


 


 


 


 


 
[Signature Page to America First TEBS limited support agreement]
 


 

 
 

--------------------------------------------------------------------------------

 



 
LENDER:
 
FEDERAL HOME LOAN MORTGAGE CORPORATION
 
By:             /s/ Clayton A.
Davis                                                              
Clayton A. Davis
Director, Multifamily Structured and
Affordable Executions


 


 


 


 


 


 


 


 


 


 
[Signature Page to America First TEBS limited support agreement]
 
